 



EXHIBIT 10.M

DEFERRED COMPENSATION PLAN
FOR DIRECTORS OF
VIAD CORP

AS AMENDED FEBRUARY 19, 2004



1.   ESTABLISHMENT AND CONTINUATION OF PLAN.       There was heretofore
established, in recognition of the valuable services provided to Greyhound Dial
Corporation by the individuals who serve as members of its Board of Directors,
an unfunded plan of voluntary deferred compensation known as the “Directors
Deferred Compensation Plan” (Plan). The Dial Corp, a Delaware corporation and
successor by operation of law to Greyhound Dial Corporation, intends to
distribute to its stockholders (the Spin-Off) one share of common stock, $0.01
par value, of The Dial Corporation, its wholly-owned subsidiary (Consumer
Products) which will own and operate its consumer products business (Consumer
Products Common Stock). Following the Spin-Off, The Dial Corp will change its
name to “Viad Corp”. All references herein to the “Corporation” mean The Dial
Corp, prior to the Spin-Off, and Viad Corp, following the Spin-Off. All
Directors of the Corporation, except Directors receiving a regular salary as an
employee of the Corporation or one of its subsidiaries, are eligible to
participate in this Plan. All Directors who become directors of Consumer
Products and cease to be directors of the Corporation in connection with the
Spin-Off will no longer be eligible to participate in this Plan, and all
obligations accrued prior to the date of the Spin-Off under this Plan with
respect to such individuals will be assumed by Consumer Products. A Director may
elect to defer under this Plan any retainer or meeting attendance fee otherwise
payable to him or her (Compensation) by the Corporation or by domestic
subsidiaries of this Corporation (subsidiaries).   2.   EFFECTIVE DATE.      
This Plan became effective on January 1, 1981.   3.   ELECTION TO PARTICIPATE IN
THE PLAN.



       A.   (i) A Director of this Corporation may elect to defer the receipt of
all or a specified part of the Compensation otherwise payable to him or her
during a calendar year by the Corporation or its subsidiaries. Any person who
shall become a Director during any calendar year, and who was not a Director of
the Corporation or its subsidiaries on the preceding December 31, may elect
before the Director’s term begins to defer such Compensation. Such election
shall also specify whether the account shall be treated as a cash account under
Section 4A or a stock unit account under Section 4B; provided that an election
to defer Compensation into a stock unit account must be specifically approved by

- 1 -



--------------------------------------------------------------------------------



 





  the Board of Directors of the Corporation. If the account is to be a cash
account, the Compensation, if it is a meeting attendance fee, shall be payable
on the date of each applicable meeting, and, if it is a retainer, shall be
payable on the last trading day of each applicable quarter. If the account is to
be a stock unit account, the Compensation shall be converted into stock units by
dividing the closing price of the Corporation’s Common Stock (as reported for
the New York Stock Exchange-Composite Transactions) on the day such Compensation
is payable into such Compensation, which, in the case of a meeting attendance
fee or a retainer, is the last trading day of each applicable quarter.



              (ii) In connection with the Spin-Off, the Dial Director’s
Retirement Plan (the “Retirement Plan”) will be terminated. As of the
Distribution Date, the Corporation will credit, to an existing or
newly-established, stock unit account for each Director eligible to participate
in this Plan who is a participant under the Retirement Plan (and who does not
elect to continue to receive cash payments under the Retirement Plan) a number
of stock units equal to (A) the present value of such Director’s vested accrued
benefits under the Retirement Plan divided by (B) the closing price of the
Corporation’s Common Stock (as reported for the New York Stock
Exchange-Composite Transactions) as of the first trading day following the
Distribution Date. Such stock unit account shall thereafter be maintained in
accordance with this Plan.



       B. Any election under this Plan, unless otherwise provided therein, shall
be made by delivering a signed request to the Secretary of the Corporation on or
before December 31 with respect to the following calendar year, or, for a new
Director, on or before his or her term begins. An election shall continue from
year to year, unless specifically limited, until terminated by a signed request
in the same manner in which an election is made. However, any such termination
shall not become effective until the end of the calendar year in which notice of
termination is given.



       C. Each Director may, by notice delivered to the Secretary of the
Corporation, convert: (i) the aggregate balance in his or her deferred
compensation account (either before or after payments from the account may have
commenced) from an account in the form of stock units to an account in the form
of cash in an amount equal to such stock units balance multiplied by the closing
price of the Common Stock of the Corporation (as reported for the New York Stock
Exchange-Composite Transactions) on the last trading day of the quarter in which
such notice is given, said account to accrue interest as set forth in Section 4
below, or (ii) convert the aggregate balance in his or her deferred compensation
account (either before or after installment payments from the account may have
commenced) from an account in the form of cash to an account in the form of
stock units in an amount equal to cash balance divided by the closing price of
the Common Stock of the Corporation (as reported for the New York Stock
Exchange-Composite Transactions) on the last trading day of the quarter in which
such notice is given, said account to accrue dividend

- 2 -



--------------------------------------------------------------------------------



 





    equivalents as set forth in Section 4 below; provided however, that no such
notice of conversion (“Conversion Notice”) (a) may be given within six months
following the date of an election by such Director, with respect to any plan of
the Corporation, that effected a Discretionary Transaction (as defined in
Rule 16b-3(f) under the Securities Exchange Act of 1934) that was an acquisition
(if the Conversion Notice is pursuant to clause (i)) or a disposition (if the
Conversion Notice is pursuant to clause (ii)) or (b) may be given after an
individual ceases to be a Director.   4.   ACCRUAL OF INTEREST OR DIVIDEND
EQUIVALENTS.



       A. If a Director has elected to defer Compensation in the form of cash,
then interest on the unpaid balance of such Director’s deferred compensation
account, consisting of both accumulated Compensation and interest, if any, will
be credited on the last day of each quarter based upon the yield on Merrill
Lynch Taxable Bond Index-Long Term Medium Quality (A3) Industrial Bonds in
effect at the beginning of such quarter, said interest to commence with the date
such compensation was otherwise payable. After payment of deferred Compensation
commences, interest shall accrue on the unpaid balance thereof in the same
manner until all such deferred Compensation has been paid.



       B. If a Director has elected to defer Compensation in the form of stock
units, then, in the event of a dividend paid in cash, stock of the Corporation
(other than Common Stock) or property, additional credits (dividend equivalents)
shall be made to the Director’s stock unit account consisting of a number of
stock units equal to the amount of such dividend per share (or the fair market
value, on the date of payment, of dividends paid in stock or property),
multiplied by the aggregate number of stock units credited to such Director’s
deferred compensation account on the record date for the payment of such
dividend, divided by the last closing price of the Corporation’s Common Stock
(as reported for the New York State Exchange-Composite transactions) prior to
the date such dividend is payable to stockholders. Furthermore, additional
credits (dividend equivalents) shall be made to the Director’s stock unit
account consisting of a number of stock units equal to the amount of such
dividend per share (or the fair market value, on the date of payment, of
dividends paid in stock or property), multiplied by the incremental number of
stock units credited to such Director’s deferred compensation account, on the
last business day prior to the date such dividend is payable to stockholders,
attributable to meeting attendance fee(s), divided by the last closing price of
the Corporation’s Common Stock (as reported for the New York State
Exchange-Composite transactions) prior to the date such dividend is payable to
stockholders. After payment of deferred Compensation commences, dividend
equivalents shall accrue on the unpaid balance thereof in the same manner until
all such deferred Compensation has been paid.



       C. In the event of a dividend of Common Stock declared and paid by the
Corporation, an additional credit shall be made to the Director’s stock unit

- 3 -



--------------------------------------------------------------------------------



 





    account of a number of stock units equal to the number of shares of the
Corporation’s Common Stock which the Director would have received as a stock
dividend had he or she been the owner on the record date for the payment of such
stock dividend of the number of shares of Common Stock equal to the number of
units in such stock unit account on such date. After payment of deferred
Compensation commences, additional credits for stock dividends shall accrue on
the unpaid balance thereof in the same manner until all such deferred
Compensation has been paid.



       D. (i) Notwithstanding and in lieu of the foregoing, in the case of the
dividend distribution by the Corporation of the Consumer Products Common Stock
in the Spin-Off, a new stock unit and cash account (the Special Account) will be
established for each Director (in addition to any existing stock unit account)
which will be credited with a number of units representing Consumer Products
Common Stock equal to the number of stock units in such Director’s account
immediately prior to the Spin-Off. From and after the Spin-Off, the Corporation
will credit the Special Account with amount(s) denominated in cash, representing
all dividends paid by Consumer Products on the Consumer Products Common Stock,
whether paid in cash, Consumer Products Common Stock, other stock or property,
in an amount equal to the amount of such dividend per share of Consumer Products
Common Stock (or the fair market value on the date of payment of dividends paid
in stock or property) multiplied by the aggregate number of stock units credited
to such Director’s Special Account on the record date for payment of such
dividend. The amount credited as cash shall thereafter accrue interest in
accordance with Section 4A. A Director may convert the stock unit portion of the
Special Account into an account in the form of cash by using the notice
procedures in Section 3C without regard to the six months restriction set forth
in the proviso thereto (it being understood that the closing price of the
Consumer Products Common Stock, instead of Corporation Common Stock, will be
used for such conversion). Section 3C may not, however, be used to convert a
cash account into additional units of Consumer Products Common Stock in the
Special Account.



              (ii) Notwithstanding and in lieu of the foregoing, the value of
The Dial Corporation stock units held in a Director’s Special Account, if
applicable, will be converted to a cash account in connection with and at the
time of the acquisition of The Dial Corporation by Henkel KGaA. A Director may
convert the stock unit portion of the Special Account into an account in the
form of cash by using the notice procedures in Section 3C without regard to the
six months restriction set forth in the proviso thereto. If notice is given, the
units would be valued based on the closing price of common stock of The Dial
Corporation on the last trading day of the month in which such notice is given.



5.   ACCOUNTING.       No fund or escrow deposit shall be established by any
deferred Compensation

- 4 -



--------------------------------------------------------------------------------



 





    payable pursuant to this Plan, and the obligation to pay deferred
Compensation hereunder shall be a general unsecured obligation of the
Corporation, payable out of its general account, and deferred Compensation shall
accrue to the general account of the Corporation. However, the Controller of the
Corporation shall maintain an account and properly credit Compensation to each
such account, and keep a record of all sums which each participating Director
has elected to have paid as deferred Compensation and of interest or dividend
equivalents accrued thereon. Within sixty (60) days after the close of each
calendar year the Controller shall furnish each Director who has participated in
the Plan a statement of all sums and stock units, including interest and
dividend equivalents, which have accrued to the account of such Director as of
the end of such calendar year.   6.   PAYMENT FROM DIRECTORS’ ACCOUNTS.



       A. After a Director ceases to be a director of the Corporation, the
aggregate amount of deferred compensation credited to a Director’s account,
either in the form of cash or stock units, together with interest or dividend
equivalents accrued thereon, shall be paid in a lump sum or, if the Director
elects, in substantially equal quarterly, semi-annual, or annual installments
over a period of years, not greater than ten (10), specified by the Director.
Such election must be made by written notice delivered to the Secretary of the
Corporation prior to December 31 of the year preceding the year in which, and at
least six months prior to the date on which, the Director ceases to be a
director. The first installment (or the lump sum payment) shall be made promptly
following the date on which the Director ceases to be a Director of the
Corporation, and any subsequent installments shall be paid promptly at the
beginning of each succeeding specified period until the entire amount credited
to the Director’s account shall have been paid. To the extent installment
payments are elected, and the Director’s account consists of cash as well as
stock units, a pro rata portion of the cash, and the cash equivalent of a pro
rata portion of the stock units, shall be paid with each installment. If the
participating Director dies before receiving the balance of his or her deferred
compensation account, then payment shall be made in a lump sum to any
beneficiary or beneficiaries which may be designated, as provided in paragraph B
of this Section 6, or in the absence of such designation, or, in the event that
the beneficiary designated by such Director shall have predeceased such
Director, to such Director’s estate.



       B. Each Director who elects to participate in this Plan may file with the
Secretary of the Corporation a notice in writing designating one or more
beneficiaries to whom payment shall be made in the event of such Director’s
death prior to receiving payment of any or all of the deferred Compensation
hereunder.



       C. If the Director has elected to defer Compensation in the form of cash,
the Corporation shall distribute a sum in cash to such Director, pursuant to

- 5 -



--------------------------------------------------------------------------------



 





  his or her election provided for in paragraph A of this Section 6. If the
Director has elected to defer Compensation in the form of stock units, the
Corporation shall distribute to such Director, pursuant to his or her election
provided for in paragraph A of this Section 6, the cash equivalent of the
portion of the stock units being distributed in such installment which will be
calculated by multiplying (i) the average of the month-end closing prices of the
Corporation’s Common Stock (or Consumer Products Common Stock, in the case of
stock units in the Special Account) for the last 12 months preceding the date of
each distribution, as reported for the New York Stock Exchange-Composite
Transactions, by (ii) the number of stock units being distributed in such
installment.



7.   CHANGE OF CONTROL OR CHANGE IN CAPITALIZATION.



       A. If a tender offer or exchange offer for shares of Common Stock of the
Corporation (other than such an offer by the Corporation) is commenced, or if
the stockholders of the Corporation shall approve an agreement providing either
for a transaction in which the Corporation will cease to be an independent
publicly owned corporation or for a sale or other disposition of all or
substantially all the assets of the Corporation (Change of Control), a lump sum
cash payment shall be made to each Director participating in the Plan of the
aggregate current balance of his or her deferred compensation account accrued to
the Director’s deferred compensation account on the date of the Change of
Control, notwithstanding any other provision herein. If the Director has elected
to defer Compensation in the form of stock units, the Corporation shall
distribute to such Director the sum in cash equal to the closing price of the
Corporation’s Common Stock on the day preceding the date of the Change of
Control (as reported for the New York Stock Exchange-Composite Transactions)
multiplied by the number of stock units in such account. Any notice by a
Director to change or terminate his or her election to defer Compensation or
before the date of the Change of Control shall be effective as of the date of
the Change of Control, notwithstanding any other provision herein.



       B. Any recapitalization, reclassification, split up, sale of assets,
combination or merger not otherwise provided for herein which affects the
outstanding shares of Common Stock of the Corporation (or the stock subject to
the Special Account) or any other relevant change in the capitalization of the
Corporation (or, in the case of the Special Account, Consumer Products) shall be
appropriately adjusted for by the Board of Directors of this Corporation, and
any such adjustments shall be final, conclusive and binding.

8.        NONALIENATION OF BENEFITS.



    No right or benefit under this Plan shall be subject to anticipation,
alienation, sale, assignment, pledge, encumbrance or charge, and any attempt to
alienate, sell, assign, pledge, encumber or charge the same shall be void. To
the extent permitted by law, no right or benefit hereunder shall in any manner
be attachable

- 6 -



--------------------------------------------------------------------------------



 





    for or otherwise available to satisfy the debts, contracts, liabilities or
torts of the person entitled to such right or benefit.   9.   APPLICABLE LAW.  
    The Plan will be construed and enforced according to the laws of the State
of Delaware; provided that the obligations of the Corporation shall be subject
to any applicable law relating to the property interests of the survivors of a
deceased person and to any limitations on the power of the person to dispose of
his or her interest in the deferred Compensation.   10.   AMENDMENT OR
TERMINATION OF PLAN.       The Board of Directors of the Corporation may amend
or terminate this Plan at any time, provided, however, any amendment or
termination of this Plan shall not affect the rights of participating Directors
or beneficiaries to payments, in accordance with Section 6 or 7, of amounts
accrued to the credit of such Directors or beneficiaries at the time of such
amendment or termination.   11.   EFFECT OF SPIN-OFF.       Notwithstanding any
other provision of the Plan, if at any time after August 20, 2003, the
Corporation effects a spin-off or other distribution to its shareholders (a
“Future Spin-off”) of any of its subsidiaries (such subsidiary, “Spinco”), the
Future Spin-off shall not be considered to result in any Director’s ceasing to
be a director of the Corporation if that Director is a non-employee director of
Spinco immediately following the Future Spin-off. Furthermore, with respect to
each such Director who is a non-employee director of Spinco immediately
following the Future Spin-off, a participant shall not be considered, for
purposes of the Plan, to have ceased to be a Director unless he or she is
neither a Director of Spinco nor a Director of the Corporation; provided, that
any such Director who does not continue as a Director of the Corporation shall
not be eligible to continue to defer compensation under the Plan (although he or
she may be permitted to do so under a successor or similar plan of Spinco).

- 7 -